Citation Nr: 0418545	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-20 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the termination of the veteran's improved nonservice-
connected pension benefits effective May 1, 1998, was 
appropriate.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of May 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In the decision, the RO 
terminated the veteran's pension as of May 1, 2000, because 
it was determined that his net worth was of such size that 
part of his assets should be used to pay for his maintenance.

The veteran appeared and gave testimony before a Decision 
Review Officer at the RO in March 2003.  A transcript of that 
hearing is of record.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  As of May 2000, the veteran was 68 years of age with a 
life expectancy of 14.4 years.

3.  Exclusive of a personal residence, the veteran owns land 
with a value of over $266,000.

4.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for his maintenance.



CONCLUSION OF LAW

The value of the veteran's estate constitutes a bar to 
payment of improved disability pension benefits.  38 U.S.C.A. 
§§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.263, 3.274, 
3.275 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 
(Dec. 16, 2003).  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. at 2099-2100

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio.  
The veteran received this notice in letters dated in April 
and December 2003.  The letters told him to submit evidence 
demonstrating that his assets were substantially less than 
that revealed by public land records.  This request should 
have put him on notice to submit relevant information in his 
possession, in accordance with 38 C.F.R. § 3.159(b) (2003); 
see Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).

In Pelegrini the United States Court of Appeals for Veterans 
Claims' (Court's), held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id at 420-22.

In the April and December 2003 letters, the RO informed the 
veteran of the evidence he needed to submit.  The RO 
requested the he provide written evidence that the fair 
market value of his real property, excluding his residence, 
was substantially less than $266,600.  Statements from real 
estate agents, developers, or evidence of comparable 
properties were requested.  The letters effectively requested 
that the veteran provide any evidence in his possession that 
pertained to the claim, "or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim."

The VCAA notices were provided after the initial adjudication 
in this case.  However, the initial adjudication took place 
prior to enactment of the VCAA.  In Pelegrini, the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

VA has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA initial adjudications, and has sought 
further review of this decision.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it " impose[s] 
new duties with respect to transactions already completed" 
or "attaches new legal consequences to events completed 
before its enactment").

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did submit evidence in response to 
the notice.  However, his claim has been considered without 
imposing any additional burden on him as the result of the 
prior denials.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

Pertinent Criteria

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the veteran's maintenance.  38 U.S.C.A. § 1522; 38 C.F.R. 
§ 3.274(c).  

The terms "corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the veteran, except the 
veteran's dwelling (dingle family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the veteran's reasonable mode of life.  
38 C.F.R. §§ 3.263(b), 3.275(b).  In determining whether some 
part of the veteran's estate shall be consumed for the 
veteran's maintenance, consideration will be given to the 
amount of the veteran's estate and income, together with 
consideration of the estate and income of the spouse, if the 
veteran has a spouse.  38 U.S.C.A. § 1522.

In determining whether estate should be used for maintenance, 
factors to be considered include: whether the property can be 
readily converted into cash at no substantial sacrifice; life 
expectancy; number of dependents; and, potential rate of 
depletion, including unusual medical expenses.  38 C.F.R. 
§ 3.275(d).

Factual Background

The veteran filed a claim for nonservice-connected pension 
with a special monthly pension by reason of being housebound 
in April 1994.  The RO granted entitlement to a nonservice-
connected pension in a May 1994 rating decision, but denied 
entitlement to special monthly pension by reason of being 
housebound.  

In an October 1994 Corpus of Estate Determination, the RO 
listed the total amount of the veteran's estate (other than 
his residence)as $95,690.  In a May 1996 rating decision, the 
veteran was granted entitlement to special monthly pension by 
reason of being housebound.

In June 1996 and February 1997, the veteran submitted 
Improved Pension Eligibility Verification reports to the RO.  
In the reports, he listed the value of his real property at 
$94,790 and described it as 56 acres of farmland.  In 
February 1998, the veteran submitted Improved Pension 
Eligibility Verification reports to the RO in which he 
reported the net worth of his real property at $94,800 and 
described it as 56 acres of farmland.  The veteran submitted 
Improved Pension Eligibility Verification reports to the RO 
in March 1999 and February 2000 in which he reported the net 
worth of his real property as $94,800 and described it as 156 
acres of farmland.

The veteran also submitted reports of income from renting 156 
acres of farmland for $3,000 to $5,250 between 1993 and 1999.

In March 2000, the veteran submitted the reassessment for the 
year 2000 done by the Augusta County.  Augusta County 
assessed the veteran's land value as $266,600, the buildings 
value as $102,400, and the total market value as $369,000.  
The land use was assessed as $100,380, the buildings as 
$102,400, and the total use value as $202,780.

In a statement accompanying the assessment, the veteran 
reported that the assessment includes the home, barn, and out 
buildings.  He reported that of just the land was $266,600, 
but the taxable value by assessment was $100,380.  He rented 
the pasture for $5,250, but had expenses associated with that 
property, including a loan.

Records submitted by the veteran show that at the end of 
December 1999, he had mortgages with a combined balance of 
$36,198.02.  

In May 2000, the RO completed a Corpus of Estate 
Determination.  The RO determined that the veteran's property 
had a total market value of $369,000.  Because it was not 
clear how much his primary residence cost, the adjudicator 
did not factor in the $102,400 value of buildings on the 
property.  Based on the land value of $266,000 and bank 
deposits of $800 and the veteran's life expectancy of 14.4 
years (as of May 2000), the adjudicator found that if the 
veteran sold only the land, his income would exceed the 
pension rate for a veteran with a spouse.  The adjudicator 
further determined that the difference in the veteran's 
monthly income of $1,204 and his monthly expenses of $2,514 
is a negative $1,310.  This amount multiplied by 12 (months 
in a year) is $15,720 per year.  The veteran's land and bank 
deposits totaled $267,400.  This amount divided by the 
veteran's life expectancy of 14.4 years was $18,569.44.  This 
left a difference of $2,849 per year.  The adjudicator 
concluded that it was reasonable to expect the veteran to 
consume some of his estate for maintenance.

The veteran responded that these calculations did not take 
the fact that he would lose his rental income, if he sold the 
land.  He also contended that it would be difficult to sell 
the land in small parcels because of zoning restrictions, and 
because much of the land was not suitable for use of a septic 
system  He noted that sewer and water lines were not 
available to the property.

Analysis

There are no precise guidelines which establish what size 
estate would preclude the payment of pension.  There appears 
to be only one Court decision that ever considered the size 
of an estate that would be excessive for payment of VA 
pension benefits.  In that case, the court found that a farm 
worth $100,000 would create an excessive estate and render an 
82 year old veteran ineligible for VA pension benefits.  
Chumsee v. Thiel, 520 N.W. 2d 789 (N.D. 1994).

The veteran in this case is currently 10 years younger than 
the veteran in Chumsee.  However, in 2000 the size of the 
veteran's estate (excluding his home) was approximately two 
and a half times as large as that in Chumsee (even reducing 
it by the amount of his mortgages).  Since 2000, the 
veteran's life expectancy has declined as he has aged, and 
the size of his estate has presumably grown (indeed, online 
records show that the veteran now has land and buildings with 
a combined assessment of $486,200).

While the veteran has pointed to the difficulties of selling 
his land in small parcels, he has not pointed to restrictions 
that would prevent him from selling most of his land, even in 
a large parcel, while retaining his home and the immediately 
surrounding land.  

The veteran has also pointed out that there are restrictions 
on subdivision of his land given its current zoning.  
However, the county assessment presumably takes these 
disadvantages into account in arriving at a market value.

At the time that the benefits were terminated in May 2000, 
the RO calculated that his assets, income, and expenses were 
such that even without VA benefits, his assets would be 
depleted over a period which approximately corresponded to 
his life expectancy.  The Board notes that the veteran has no 
unusual medical expenses.  The veteran does have one 
dependent, which has already been considered.  If these 
calculations proved to be overly optimistic, the veteran 
would then be eligible to re-apply for pension benefits.

While the veteran would loose some rental income from the 
sale of his land, the RO's calculations show that he would 
gain much more from the proceeds of the sale, and he would 
also save the expenses associated with land ownership.

The Board finds that the RO was correct in concluding that 
the value of the veteran's estate is high enough that some 
portion of it should be used for his support.  The law 
provides that payment of pension benefits should be denied or 
discontinued if it is reasonable that some part of the corpus 
of the estate of the veteran should be consumed for the 
maintenance of the veteran and any dependents.  It is clear 
from the evidence of record that the veteran has assets which 
may be sold to meet his and his wife's living expenses for a 
significant period time.  Should the veteran's net worth 
become significantly depleted in the future, he may again 
file a claim for improved pension benefits.  Accordingly, the 
Board concludes that the veteran's pension benefits were 
properly terminated as of May 1, 2000, on the basis that the 
corpus of the veteran's estate precludes payment of pension 
benefits.


ORDER

The reduction and termination of the veteran's improved 
nonservice-connected pension benefits effective May 1, 1998, 
was appropriate.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



